Country-Wide Ins. Co. v Radiology of Westchester, P.C. (2017 NY Slip Op 01461)





Country-Wide Ins. Co. v Radiology of Westchester, P.C.


2017 NY Slip Op 01461


Decided on February 23, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 23, 2017

Friedman, J.P., Richter, Kapnick, Kahn, JJ.


3196N 652013/15

[*1] Country-Wide Insurance Company, Petitioner-Appellant,
vRadiology of Westchester, P.C., as assignee of Elizabeth Colon, Respondent-Respondent.


Jaffe & Koumourdas, LLP, New York (Jean H. Kang of counsel), for appellant.
Frank S. Patruno Law Offices P.C., Montgomery (Frank S. Patruno of counsel), for respondent.

Order and judgment (one paper), Supreme Court, New York County (Manuel J. Mendez, J), entered August 11, 2015, denying the unopposed petition to vacate a master arbitration award, dated March 17, 2015, which affirmed an arbitrator's award that had granted respondent no-fault insurance benefits, unanimously reversed, on the law, without costs, the petition granted, and the award vacated. The Clerk is directed to enter judgment accordingly.
The master arbitrator's award was arbitrary because it irrationally ignored petitioner's uncontroverted evidence establishing that the assignor failed to appear at the three scheduled examinations under oath (cf. Hertz Corp. v Active Care Med. Supply Corp., 124 AD3d 411 [1st Dept 2015]; Easy Care Acupuncture P.C. v Praetorian Ins. Co., 49 Misc 3d 137[A], 2015 NY Slip Op 51524[U] [App Term, 1st Dept 2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 23, 2017
CLERK